DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending. Claims 1-20 are rejected here. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1 and 12, the claims are directed to one of the four statutory categories (a machine and a process, respectively.) The claimed invention of independent claims 1 and 12 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 12, as a whole, recite the following limitations:
. . . receive item delivery requests, each item delivery request comprising a pickup location, a delivery location, and item information corresponding to an item to be delivered; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of 
. . . . storing a plurality of predetermined resource routes traveled by a plurality of resources and a plurality of predetermined transfer nodes. . . . (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would store resource routes traveled by their delivery resources; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could store a plurality of resource routes) 
for individual item delivery requests: determine, from the plurality of predetermined resource routes, a first resource route that passes within a first threshold distance relative to the pickup location; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would determine a route that passes within a threshold distance of a pickup location in order to efficiently route carriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could determine a route that travels within a threshold distance of a pickup location)
for individual item delivery requests: determine, from the plurality of predetermined resource routes, a second resource route that passes within the first threshold distance relative to the delivery location; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would determine a route that passes within a threshold distance of a delivery location in order to efficiently route carriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could determine a route that travels within a threshold distance of a delivery location)
for individual item delivery requests: select, from the plurality of predetermined transfer nodes, a transfer node disposed within a second threshold distance relative to at least a portion of the first resource route and at least a portion of the second resource route; (claims 1, 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would select a transfer node within a threshold distance of two routes in order to efficiently route carriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could select a transfer node that is within a threshold distance of two routes)
. . . display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would display pickup and transfer instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
. . . display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route. (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would display pickup and transfer instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
receiving. . . a request for delivery of an item from a pickup location to a delivery location; (claim 1; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive item delivery requests comprising pickup location and delivery location; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could receive such a delivery request)
sending. . .  a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node; (claim 12; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would send retrieval instructions to their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could create and display such instructions)
and sending. . . a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location. (claim 12; the broadest reasonable interpretation of this limitation recites 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
a processor configured to. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a dynamic router processor in communication with a memory (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
the dynamic router processor configured to. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
at a computing resource of a distribution network, (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a first mobile delivery device associated with a first resource traveling along the first resource route (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a second mobile delivery device associated with a second resource traveling along the second resource route, (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
wherein the processor is further configured to: cause a display of a first mobile device to display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route; (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
wherein the processor is further configured to: and cause a display of a second mobile device to display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route. (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
for individual item delivery requests: send dynamic route information to the processor, the dynamic route information identifying at least the first resource route, the second resource route, and the transfer node; (claim 1; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
sending. . .  a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node; (claim 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
and sending. . . a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location. (claim 12; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post solution data output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS 
Turning to the final prong of the test (Step 2B), independent claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
wherein the processor is further configured to: cause a display of a first mobile device to display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route; (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
wherein the processor is further configured to: and cause a display of a second mobile device to display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route. (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
for individual item delivery requests: send dynamic route information to the processor, the dynamic route information identifying at least the first resource route, the second resource route, and the transfer node; (claim 1; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
sending. . .  a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node; (claim 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
and sending. . . a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location. (claim 12; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1 and 12 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 1-11 and 13-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
 Claim 2:
wherein the dynamic router processor is further configured to receive real time or near-real time location information corresponding to individual resources located along the predetermined resource routes.
Regarding the use of the dynamic router processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. The broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive location updates from their couriers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could receive location information. Alternatively, in the event that such a limitation does not lend itself to a characterization as part of the abstract idea, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 3:
wherein the dynamic router processor selects the transfer node based at least in part on the location information.
 Regarding the use of the dynamic router processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool  The broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would select a transfer node based on their courier’s location; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could select a node for transfer based on location information. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 4:
wherein the first item transfer instruction and the second item transfer instruction each include at least one of an identifier of the selected transfer node or directions to the selected transfer node.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 5:
wherein the one or more item pickup instructions comprise at least one of an identifier of the pickup location or directions to the pickup location.
 
Claim 6:
wherein the item delivery instructions comprise at least one of an identifier of the delivery location or directions to the delivery location.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 7:
wherein at least one of the first item transfer instruction or the second item transfer instruction comprises an instruction to deviate from and subsequently return to the first resource route or the second resource route.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 8:
wherein the dynamic router processor is further configured to add, modify, and remove individual nodes of the predetermined transfer nodes stored in the memory, based at least in part on aggregated resource location data associated with the plurality of predetermined resource routes.
 Regarding the use of the dynamic router processor and memory, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or 
Claim 9:
wherein the processor is further configured to: cause the first mobile device to provide, to the first resource, a visual or audio alert when the item pickup instruction is displayed;
and wherein the processor is further configured to: cause the second mobile device to provide, to the second resource, a visual or audio alert when the second item transfer instruction is displayed.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more. 
Claim 10:
wherein the selected transfer node is located on at least one of the first resource route or the second resource route.
This limitation merely alters the steps performed selection step recited above, a commercial shipping entity would still perform this step, and this step could still be performed in the human mind, and therefore recites certain methods of organizing human activity and mental processes for the reasons 
Claim 11:
wherein the first item transfer instruction comprises identification information associated with the second resource, and wherein the second item transfer instruction comprises identification information associated with the first resource.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 13:
wherein the request comprises item information identifying the item, and wherein the first set of instructions comprises the item information.
 This limitation merely alters the information received in the receive step recited above, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 14:
wherein the transfer node is selected based at least in part on real time or near-real time location information corresponding to the first resource and the second resource.
 
Claim 15:
wherein the transfer node is selected such that the first resource and the second resource can arrive at the transfer node within a predetermined time period.
This limitation merely alters the steps performed selection step recited above, a commercial shipping entity would still perform this step, and this step could still be performed in the human mind, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 16:
wherein the transfer node is selected based at least in part on a temporary parking location of a vehicle associated with the first resource or the second resource.
 This limitation merely alters the steps performed selection step recited above, a commercial shipping entity would still perform this step, and this step could still be performed in the human mind, and therefore recites certain methods of organizing human activity and mental processes for the reasons outlined above. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 17:
wherein the first set of instructions comprises an instruction to deposit the item within the vehicle, or wherein the second set of instructions comprises an instruction to retrieve the item from the vehicle.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 18:
wherein the first set of instructions comprises identification information associated with the second resource, and wherein the second set of instructions comprises identification information associated with the first resource.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 19:
wherein at least one of the first set of instructions or the second set of instructions comprises an instruction to deviate from and return to the first resource route or the second resource route.
 This limitation merely alters the information output to the couriers, and therefore further recites insignificant extra-solution activity the broadest reasonable interpretation of which still comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
Claim 20:
receiving a subsequent request for delivery of a second item from a second pickup location to a second delivery location within a requested time period;
determining that the delivery of the second item cannot be performed within the requested time period, based at least in part on the second pickup location, the second delivery location, and real time or near-real time location information corresponding to one or more resources;
and sending, to a user interface associated with the subsequent request, a notification that the delivery of the second item cannot be performed within the requested time period.
Regarding the use of the user interface, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receiving, determining, and sending steps, the broadest reasonable interpretation of this limitation further recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since a commercial shipping entity would receive delivery requests, determine if they can be performed within condition, and respond with results of the determination; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment receive a request, determine whether it can be performed within a time constraint based on location information, and output results. Regarding the sending step, in the event that such a limitation does not lend itself to a characterization as part of the abstract idea, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output, the broadest reasonable interpretation of which comprises the court-recognized well understood routine and conventional computer function of transmitting or receiving information over a network. Nothing further is added. Therefore the claim is directed to the abstract ideas which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 1-11 and 13-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann et al.  (U.S. PG Pub. No. 20140258167; hereinafter "Rohmann") in view of Rademaker et al. (U.S. PG Pub. No. 20120173448; hereinafter "Rademaker") further in view of Rademaker et al. (U.S. PG Pub. No. 20120030133; hereinafter "William").
As per claim 1, Rohmann teaches:
A system for dynamically routing delivery resources, the system comprising:
 Rohmann teaches a system and method for coordinating delivery amongst participants of a mailing server. (Rohmann: abstract)
 With respect to the following limitation:
a processor configured to receive item delivery requests, each item delivery request comprising a pickup location, a delivery location, and item information corresponding to an item to be delivered;
 Rohmann further teaches that the system may comprise one or more computer processors, and the system may receive a request to transport a package. (Rohmann: paragraphs [0033-34, 63-64]) 
To the extent that Rohmann does not explicitly teach that the delivery request is electronically received at the processor, Rademaker teaches this element. Rademaker teaches, in the context of delivery handoffs, that a user may submit to a delivery system 202 a request to deliver an item along with the items origin, destination, and item information. (Rademaker: paragraphs [0004, 19-21, 46-47, 77-80], Figs. 3, 9) It can be seen that each element is taught by either Rohmann or by Rademaker. Receiving an electronic delivery request at a processor does not affect the normal functioning of the elements of the claim which are taught by Rohmann. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rademaker with the teachings of Rohmann since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
 With respect to the following limitation:
a dynamic router processor in communication with a memory storing a plurality of predetermined resource routes traveled by a plurality of resources and a plurality of predetermined transfer nodes, the dynamic router processor configured to, for individual item delivery requests:
 Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the 
To the extent that Rohmann does not explicitly teach that the transfer nodes are "predetermined," William teaches this element. William teaches that a rendezvous location for transfer of a package may comprise an existing stop for another package along a first vehicle's travel route. (William: paragraph [0051-53]) It can be seen that each element is taught by either Rohmann, or by William. Using a pre-existing node, as taught by William, does not affect the normal functioning of the elements of the claim which are taught by Rohmann. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rohmann with the teachings of William since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Rohmann in view of Rademaker further in view of William further teaches:
determine, from the plurality of predetermined resource routes, a first resource route that passes within a first threshold distance relative to the pickup location;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id.
determine, from the plurality of predetermined resource routes, a second resource route that passes within the first threshold distance relative to the delivery location;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id.
select, from the plurality of predetermined transfer nodes, a transfer node disposed within a second threshold distance relative to at least a portion of the first resource route and at least a portion of the second resource route;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id.
and send dynamic route information to the processor, the dynamic route information identifying at least the first resource route, the second resource route, and the transfer node;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id. Rohmann, however, appears to teach that a single central computer performs each of the route determination and dispatching functions, and does not appear to teach a routing module which passes routing information to a second processor which then sends the routing information along to delivery personnel. William, however, teaches a central system comprising multiple separate engines, including a route planning engine 504 and a dispatching engine 512 wherein the routing engine may plot the routes and the dispatching engine may update various directions to delivery personnel, wherein each engine may comprise a separate computing device. (William: paragraph [0031-34], Fig. 5 outlining separate computing devices for each engine/layer, paragraphs [0044-46, 74, 76] outlining the passing of the route from the route planning engine to the dispatching engine for forwarding to the transportation providers) The motivation to combine William persists.
wherein the processor is further configured to: cause a display of a first mobile device to display an item pickup instruction and a first item transfer instruction to a first resource located along the first resource route;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a 
wherein the processor is further configured to: and cause a display of a second mobile device to display a second item transfer instruction and an item delivery instruction to a second resource located along the second resource route.
 Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id. As outlined above, William teaches the use of two separate processing elements to perform such functions. Rohmann further teaches that the notifications including instructions to pick up the package from the origin or transfer point and delivery the package to the 
As per claim 2, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the dynamic router processor is further configured to receive real time or near-real time location information corresponding to individual resources located along the predetermined resource routes.
 Rohmann further teaches that the central server may receive gps positions of the various delivery participants at regular intervals (near real time). (Rohmann: paragraph [0036, 146])
As per claim 4, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first item transfer instruction and the second item transfer instruction each include at least one of an identifier of the selected transfer node or directions to the selected transfer node.
 Rohmann further teaches that the instructions may comprise the pickup location and transfer point for the first delivery person, and the transfer point and the destination location for the person taking the package to the destination. (Rohmann: paragraphs [0129, 136-137])
As per claim 5, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the one or more item pickup instructions comprise at least one of an identifier of the pickup location or directions to the pickup location.
 Rohmann further teaches that the instructions may comprise the pickup location and transfer point for the first delivery person, and the transfer point and the destination location for the person taking the package to the destination. (Rohmann: paragraphs [0129, 136-137])
As per claim 6, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the item delivery instructions comprise at least one of an identifier of the delivery location or directions to the delivery location.
 Rohmann further teaches that the instructions may comprise the pickup location and transfer point for the first delivery person, and the transfer point and the destination location for the person taking the package to the destination. (Rohmann: paragraphs [0129, 136-137])
As per claim 7, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein at least one of the first item transfer instruction or the second item transfer instruction comprises an instruction to deviate from and subsequently return to the first resource route or the second resource route.
 Rohmann teaches that the user may be instructed to the transfer location which may be adjacent to or just off of the user's route on which the user will continue and therefore teaches an instruction to deviate from and subsequently return to the existing route. (Rohmann: paragraph [0118-119, 121-123, 129, 136-137])
As per claim 9, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the processor is further configured to: cause the first mobile device to provide, to the first resource, a visual or audio alert when the item pickup instruction is displayed;
 As outlined above, William teaches the use of two separate processing elements to perform such functions. (William: paragraph [0031-34], Fig. 5 outlining separate computing devices for each engine/layer, paragraphs [0044-46, 74, 76] outlining the passing of the route from the route planning engine to the dispatching engine for forwarding to the transportation providers) Rohmann further teaches that the notifications including instructions to pick up the package from the origin or transfer point and delivery the package to the transfer point or destination may be sent to the terminal devices of the transportation providers and displayed thereon. (Rohmann: paragraphs [0035, 37, 128-129, 136-137, 
and wherein the processor is further configured to: cause the second mobile device to provide, to the second resource, a visual or audio alert when the second item transfer instruction is displayed.
As outlined above, William teaches the use of two separate processing elements to perform such functions. (William: paragraph [0031-34], Fig. 5 outlining separate computing devices for each engine/layer, paragraphs [0044-46, 74, 76] outlining the passing of the route from the route planning engine to the dispatching engine for forwarding to the transportation providers) Rohmann further teaches that the notifications including instructions to pick up the package from the origin or transfer point and delivery the package to the transfer point or destination may be sent to the terminal devices of the transportation providers and displayed thereon. (Rohmann: paragraphs [0035, 37, 128-129, 136-137, 148]) Rohmann further teaches a notification sent to the device with a visual map and therefore teaches a visual alert. Id.
As per claim 10, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the selected transfer node is located on at least one of the first resource route or the second resource route.
 Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes wherein the transfer point may be on a given route. (Rohmann: paragraphs [0118-119, 121-123])
As per claim 11, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first item transfer instruction comprises identification information associated with the second resource, and wherein the second item transfer instruction comprises identification information associated with the first resource.
 Rohmann teaches that each instruction may comprise an identifier or the other participant to whom the package is to be transferred, or from whom the package is to be received. (Rohmann: paragraph [0129])
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann in view of Rademaker further in view of William and further in view of Perez et al. (U.S. PG Pub. No. 20180174093; hereinafter "Perez").
As per claim 3, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 2, as outlined above, but does not appear to explicitly teach:
wherein the dynamic router processor selects the transfer node based at least in part on the location information.
 Perez, however, teaches that a meetup location for a package may be determined based on the location of one or more service providers which may meet a vehicle along a route as well as the current location of the vehicle on the route. (Perez: paragraph [0103-109]) It can be seen that each element is taught by either Rohmann, or by Perez. Adding the use of the location information, as taught by Perez, does not affect the normal functioning of the elements of the claim which are taught by Rohmann. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rohmann with the teachings of Perez since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 8, Rohmann in view of Rademaker further in view of William teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the dynamic router processor is further configured to add, modify, and remove individual nodes of the predetermined transfer nodes stored in the memory, based at least in part on aggregated resource location data associated with the plurality of predetermined resource routes.
 Perez, however, teaches that a meetup location for a package may comprise a stop location of a vehicle whose location is tracked, and that a rendezvous location may only be assigned to those stops which are on an untraversed portion of the vehicle's route, and therefore teaches updating the predetermined nodes for transfer based on aggregated resource location data. (Perez: paragraph [0028, 109]) It can be seen that each element is taught by either Rohmann, or by Perez. Adding the parking and retrieval from the vehicle, as taught by Perez, does not affect the normal functioning of the elements of the claim which are taught by Rohmann. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rohmann with the teachings of Perez since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann in view of Rademaker further in view of Perez.
As per claim 12, Rohmann teaches:
A method for dynamically routing delivery resources, the method comprising:
 Rohmann teaches a system and method for coordinating delivery amongst participants of a mailing server. (Rohmann: abstract)
 With respect to the following limitation:
receiving, at a computing resource of a distribution network, a request for delivery of an item from a pickup location to a delivery location;
 Rohmann further teaches that the system may comprise one or more computer processors, and the system may receive a request to transport a package. (Rohmann: paragraphs [0033-34, 63-64]) Rohmann further teaches that each mail piece may comprise an identifier (item information), may have an origin, and may have a destination. (Rohmann: paragraphs [0040-44, 45])
To the extent that Rohmann does not explicitly teach that the delivery request is electronically received at the processor, Rademaker teaches this element. Rademaker teaches, in the context of delivery handoffs, that a user may submit to a delivery system 202 a request to deliver an item along with the items origin, destination, and item information. (Rademaker: paragraphs [0004, 19-21, 46-47, 77-80], Figs. 3, 9) It can be seen that each element is taught by either Rohmann or by Rademaker. Receiving an electronic delivery request at a processor does not affect the normal functioning of the elements of the claim which are taught by Rohmann. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rademaker with the teachings of Rohmann since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
 Rohmann in view of Rademaker further teaches:
determining, from a plurality of predetermined resource routes, a first resource route that passes within a first threshold distance relative to the pickup location;
 Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id.
determining, from the plurality of predetermined resource routes, a second resource route that passes within the first threshold distance relative to the delivery location;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id.
With respect to the following limitation:
selecting, from a plurality of predetermined transfer nodes, a transfer node located such that the first resource route and the second resource route each pass within a second threshold distance relative to the selected transfer node;
 Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id.
To the extent that Rohmann does not explicitly teach that the transfer nodes are "predetermined," Perez teaches this element. Perez teaches that a transfer location for a package may comprise an existing stop for another package along a first vehicle's travel route. (Perez: paragraph [0109]) It can be seen that each element is taught by either Rohmann, or by Perez. Using a pre-existing node, as taught by Perez, 
Rohmann in view of Rademaker further in view of Perez further teaches:
sending, to a first mobile delivery device associated with a first resource traveling along the first resource route, a first set of instructions that cause the first resource to retrieve the item at the pickup location and transport the item to the selected transfer node;
Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id. Rohmann further teaches instructions may be sent to each deliver person, and the comprise the pickup location and transfer point for the first delivery person, and the transfer point and the destination location for the person taking the package to the destination thus causing the pickup, exchange, and drop-off of the item. (Rohmann: paragraphs [0129, 136-137])
and sending, to a second mobile delivery device associated with a second resource traveling along the second resource route, a second set of instructions that cause the second resource to retrieve the item from the first resource at the selected transfer node and transport the item to the delivery location.
 Rohmann teaches a central server which may store a plurality of resource routes and may determine transfer nodes for given routes. (Rohmann: paragraphs [0118-119]) Rohmann further teaches the determination of one or more existing routes of a delivery person which will travel within a predetermined distance of the pickup location. (Rohmann: paragraphs [0121-123], Fig. 2)  Rohmann also teaches the determination of a second route for a second delivery person which will travel within a predetermined distance of the destination of the package. Id. Finally, Rohmann teaches the determination of a rendezvous point which is within a predetermined distance of each of the two routes so that the package may be exchanged between the first delivery person and the second so that the package may be delivered to its final destination. Id. Rohmann further teaches instructions may be sent to each deliver person, and the comprise the pickup location and transfer point for the first delivery person, and the transfer point and the destination location for the person taking the package to the destination thus causing the pickup, exchange, and drop-off of the item. (Rohmann: paragraphs [0129, 136-137])
As per claim 13, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the request comprises item information identifying the item, and wherein the first set of instructions comprises the item information.
 Rohmann further teaches that a user may enter a track and trace number (an identifier of the item) in a request to transport the item. (Rohmann: paragraph [0062-63])
As per claim 14, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the transfer node is selected based at least in part on real time or near-real time location information corresponding to the first resource and the second resource.
 Perez, however, teaches that a meetup location for a package may be determined based on the location of one or more service providers which may meet a vehicle along a route as well as the current location of the vehicle on the route. (Perez: paragraph [0103-109]) It can be seen that each element is taught by either Rohmann, or by Perez. Adding the use of the location information, as taught by Perez, 
As per claim 15, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the transfer node is selected such that the first resource and the second resource can arrive at the transfer node within a predetermined time period.
 Rohmann teaches that timing information regarding the users' traversal of the routes may be used to determine the transfer point such that each user will arrive within a given time period. (Rohmann: paragraphs [0124, 127])
As per claim 16, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 14, as outlined above, and further teaches:
wherein the transfer node is selected based at least in part on a temporary parking location of a vehicle associated with the first resource or the second resource.
 Perez, however, teaches that a meetup location for a package may comprise a location at which a delivery vehicle may park, and that instructions may comprise an instruction to retrieve the package from the vehicle. (Perez: paragraph [0028, 109]) It can be seen that each element is taught by either Rohmann, or by Perez. Adding the parking and retrieval from the vehicle, as taught by Perez, does not affect the normal functioning of the elements of the claim which are taught by Rohmann. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rohmann with the teachings of Perez since the result is merely a 
As per claim 17, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 16, as outlined above, and further teaches:
wherein the first set of instructions comprises an instruction to deposit the item within the vehicle, or wherein the second set of instructions comprises an instruction to retrieve the item from the vehicle.
 Perez, however, teaches that a meetup location for a package may comprise a location at which a delivery vehicle may park, and that instructions may comprise an instruction to retrieve the package from the vehicle. (Perez: paragraph [0028, 109]) The motivation to combine Perez persists.
As per claim 18, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the first set of instructions comprises identification information associated with the second resource, and wherein the second set of instructions comprises identification information associated with the first resource.
 Rohmann teaches that each instruction may comprise an identifier or the other participant to whom the package is to be transferred, or from whom the package is to be received. (Rohmann: paragraph [0129])
As per claim 19, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein at least one of the first set of instructions or the second set of instructions comprises an instruction to deviate from and return to the first resource route or the second resource route. 
 Rohmann teaches that the user may be instructed to the transfer location which may be adjacent to or just off of the user's route on which the user will continue and therefore teaches an instruction to 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rohmann in view of Rademaker further in view of Perez and further in view of Falcone et al. (U.S. PG Pub. No. 20140330739; hereinafter "Falcone").
As per claim 20, Rohmann in view of Rademaker further in view of Perez teaches all of the limitations of claim 12, as outlined above, but does not appear to explicitly teach:
receiving a subsequent request for delivery of a second item from a second pickup location to a second delivery location within a requested time period;
 Falcone, however, teaches that subsequent orders may be received for additional customers, and the system may check, based on the start location, ending location, and current location of a delivery driver, as to whether the order may be fulfilled within the requested time period, and, if the order cannot be fulfilled, the customer may be notified of such. (Falcone: paragraphs [0006-8, 27, 35-37,40-44, 48, 98] see also paragraphs [0077-83, 90]) Falcone teaches combining the above elements with the teachings of Rohmann in view of Rademaker for the benefit of allowing the conversion of a highly random process into a more sensibly managed collaborative process that allows the company to more consistently meet the customer's expectations. (Falcone: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Falcone with the teachings of Rohmann in view of Rademaker to achieve the aforementioned benefits.
Rohmann in view of Rademaker further in view of Perez and further in view of Falcone further teaches:
determining that the delivery of the second item cannot be performed within the requested time period, based at least in part on the second pickup location, the second delivery location, and real time or near-real time location information corresponding to one or more resources;
Falcone, however, teaches that subsequent orders may be received for additional customers, and the system may check, based on the start location, ending location, and current location of a delivery driver, as to whether the order may be fulfilled within the requested time period, and, if the order cannot be fulfilled, the customer may be notified of such. (Falcone: paragraphs [0006-8, 27, 35-37,40-44, 48, 98] see also paragraphs [0077-83, 90]) The motivation to combine Falcone persists.
and sending, to a user interface associated with the subsequent request, a notification that the delivery of the second item cannot be performed within the requested time period.
 Falcone, however, teaches that subsequent orders may be received for additional customers, and the system may check, based on the start location, ending location, and current location of a delivery driver, as to whether the order may be fulfilled within the requested time period, and, if the order cannot be fulfilled, the customer may be notified of such. (Falcone: paragraphs [0006-8, 27, 35-37,40-44, 48, 98] see also paragraphs [0077-83, 90]) The motivation to combine Falcone persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628